Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.806 Filed 07/26/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

YINJIE FAN,

       Plaintiff,                                              Civil Action No. 19-CV-11613

vs.                                                            HON. BERNARD A. FRIEDMAN

FUYAO AUTOMOTIVE
NORTH AMERICA, INC.,

      Defendant.
_____________________/

                     OPINION AND ORDER DENYING DEFENDANT’S
                         MOTION FOR SUMMARY JUDGMENT

               This matter is presently before the Court on defendant’s motion for summary judgment

[docket entry 27]. Plaintiff has responded and defendant has replied. Pursuant to E.D. Mich. LR

7.1(f)(2), the Court shall decide this motion without a hearing.

               This is a pregnancy/sex discrimination case. Plaintiff, Yinjie Fan, is a former employee

of defendant Fuyao Automotive North America, Inc. (“FANA”), an automotive glass manufacturer

and subsidiary of the Fuyao Industry Group, Ltd. See Am. Compl. ¶¶ 7-8; Def.’s Summ. J. Br. at 2.

Plaintiff alleges that on December 11, 2017, she was hired as a program manager at defendant’s

Plymouth, Michigan, location. See Am. Compl. ¶ 7. On or about April 27, 2018, plaintiff allegedly

informed FANA president Shujun Wu that she was pregnant. See id. ¶ 12. Approximately three days

later, Wu had allegedly “taken away all of Plaintiff Fan’s accounts and re-assigned them to other

Program Managers.” Id. ¶ 13. In December 2018, plaintiff went on maternity leave, having

successfully sought out other responsibilities at FANA (as a program manager and sales analyst) in

the interim. See id. ¶¶ 14-17. On or about February 18, 2019, plaintiff returned to work. See id. ¶ 18.

Plaintiff was allegedly denied her annual bonus for 2018 “without explanation” and was laid off in
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.807 Filed 07/26/21 Page 2 of 9




March, one month after returning from maternity leave. Id. ¶¶ 19-20; Pl.’s Resp. Br. at 1. A colleague

allegedly informed plaintiff that, although her performance had been good, “Wu was upset with

Plaintiff for becoming pregnant soon after she was hired, and planned to fire her because of her

pregnancy.” Am. Compl. ¶¶ 21, 23.

               Plaintiff’s complaint contains three claims: pregnancy/sex discrimination in violation

of Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”) (Count I); unlawful retaliation in violation

of the Family and Medical Leave Act (“FMLA”) (Count II); and pregnancy/sex discrimination in

violation of Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy Discrimination

Act (Count III). For relief, plaintiff seeks compensatory, liquidated, and punitive damages, as well as

an injunction prohibiting defendant from engaging in similar acts in the future.

I. Defendant’s Motion for Summary Judgment

               Defendant seeks summary judgment on all of plaintiff’s claims. In deciding a motion

for summary judgment, the Court

               must view the evidence in the light most favorable to the party
               opposing the motion for summary judgment. Kirilenko-Ison v. Bd. of
               Educ. of Danville Indep. Schs., 974 F.3d 652, 660 (6th Cir. 2020).
               “This includes drawing ‘all justifiable inferences’ in the nonmoving
               party’s favor.” George, 966 F.3d at 458 (quoting Anderson v. Liberty
               Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.Ed.2d 202
               (1986)). “[T]he judge’s function is not himself to weigh the evidence
               and determine the truth of the matter but to determine whether there is
               a genuine issue for trial.” Jackson-VHS, 814 F.3d at 775 (quoting
               Anderson, 477 U.S. at 249, 106 S. Ct. 2505).

Strickland v. City of Detroit, 995 F.3d 495, 503 (6th Cir. 2021).

               In the instant motion, defendant contends that “Fan lacks any direct, admissible

evidence of discrimination or retaliation, and the undisputed evidence, including admissions from Fan,

demonstrate that FANA had a legitimate, non-discriminatory reason for [laying her off], thus requiring


                                                  2
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.808 Filed 07/26/21 Page 3 of 9




dismissal as a matter of law.” Def.’s Mot. at 1. Defendant essentially argues that Fan was an

unmotivated and inexperienced employee whom FANA chose to lay off as part of a wider, financially-

driven reduction in workforce. See id. at 3-12.

                Defendant contends that “FANA was accommodating to every one of [plaintiff’s]

pregnancy-related requests,” id. at 17; plaintiff was searching for alternative places of employment

throughout her tenure at FANA, see id. at 4-5; plaintiff turned down opportunities at FANA and

favored low-effort tasks, see id. at 7-8; and, rather than the result of discrimination, plaintiff was left

without programs to manage in April of 2018 due to internal restructuring, which occurred prior to

plaintiff telling Wu about her pregnancy.1 See id. at 5-6. Defendant further argues that shortly after

plaintiff was hired,

                nationwide auto sales were in a steep decline and [Original Equipment
                Manufacturers (“OEMs”)] like General Motors and Ford announced
                major layoffs in August of 2018, followed shortly thereafter by other
                OEMs. FANA felt it too and did not obtain any new programs from
                OEMs.

                In the Fall of 2018, to stem financial losses,4 FANA began laying off
                employees in all departments, including program management.
                __________________________________
                4
                  Earlier in 2018, FANA laid off additional employees “to reduce
                operation losses.”

Id. at 9 (internal citations omitted). Defendant points to one program manager, Rehan Khan, who was

terminated in October 2018 as a result of these downsizing efforts. See id.

                In 2019, shortly after plaintiff’s return from maternity leave, Zhenligh “Samuel” Chen,

who oversaw FANA’s program management personnel at the time, approached plaintiff about the


        1
         Defendant asserts that the restructuring of FANA’s program managers occurred on April 23,
2018, two days before plaintiff allegedly told Wu about her pregnancy. Def.’s Summ. J. Br. at 6.
Defendant adds that the restructuring occurred in an attempt to resolve program delays that had
“generated significant customer complaints.” Id. at 5.

                                                    3
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.809 Filed 07/26/21 Page 4 of 9




possibility of switching back to her program management role and away from her pre-maternity leave

sales analyst role – in effect, swapping responsibilities with plaintiff’s colleague, Xinning “Nina” Hu.

See id. at 11. However, Wu allegedly informed Chen that FANA did not “have enough work for

program managers. So, we cannot keep both program managers in the company.” Id. (quoting Def.’s

Ex. 28 (S. Chen Dep.) at 10). Defendant contends that Chen then decided to terminate plaintiff

because she had less experience than Hu. See id. at 11-12.

                As to plaintiff’s allegations regarding her withheld 2018 bonus, defendant argues that

“FANA’s failure to pay Fan [this] 2018 bonus was the result of a clerical error, and had nothing to do

with discrimination.” Id. at 13 n.7. Finally, defendant contends that plaintiff’s colleague, Binwu

“Phil” Chen, who informed her that “Wu was upset with Plaintiff for becoming pregnant soon after

she was hired, and planned to fire her because of her pregnancy,” Am. Compl. ¶ 23, subsequently

“unequivocally testified that although he told Fan in a text message that Wu told him he wanted to fire

Fan, [this text] was false; the conversation never happened and he was just ‘bragging’ to seem like he

was privy to important information.” Def.’s Summ. J. Br. at 15 (citing Def.’s Ex. 40 (P. Chen Dep.)

at 23). Defendant concludes that, particularly in light of the company’s financial hardship at the time,

it had a “legitimate, [non-]discriminatory reason for laying Fan off.” Id. at 25.

                In response, plaintiff states that “[i]n its motion, FANA has elected to skirt or entirely

ignore key evidence supporting Plaintiff’s claims.” Pl.’s Resp. Br. at 1. As to her experience and

qualifications, plaintiff states that she has a master’s degree in industrial engineering from Penn State

University, and years of experience in “manufacturing, engineering, supply management, and program

management.” Id. at 1, 4. Further, plaintiff states that she only received positive feedback from her

colleagues and supervisors regarding her performance at FANA. See id. at 6, 11, 15. Nonetheless,




                                                   4
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.810 Filed 07/26/21 Page 5 of 9




plaintiff contends that after she informed Wu of her pregnancy,2 he “stripped [her] of all her

accounts/programs,” swore at her when she asked why her accounts were taken away, and proceeded

to “ignore[] her, refusing to even say hello.” Id. at 7-8.

                  Plaintiff argues that Wu prevented her from transferring to different departments within

FANA, despite requests from department directors, see id. at 11-12, and that she was repeatedly told

that it was “‘Wu’s decision’ that she be laid off.” Id. at 13. Further, contrary to defendant’s assertion

that plaintiff’s firing was part of a wider, financially-driven reduction in workforce, plaintiff notes that

(1) the two project managers who were laid off during her tenure, including Rehan Kahn, were fired

for “poor performance and/or misconduct,” id. at 8, and (2) defendant posted two job advertisements

shortly after plaintiff was laid off. See id. at 16. One position, “for a Sales/EDI specialist3 – the job

Ms. Fan had performed, and excelled at, for months” – was posted within six days of plaintiff being

informed that she would be laid off, and the other position, for Program Manager – Fan’s initial

position at FANA – was posted a few weeks after plaintiff’s last day. See id. Although plaintiff was

still employed at FANA when the former position was posted, she was not considered for it. See id.



        2
          Plaintiff notes that just prior to this exchange, “Wu announced that he (Wu) was now
directly managing the Program [Manager] teams himself,” and that she disclosed her pregnancy to
Wu because she wanted permission to “eat a snack during [an] operations meeting [on April 25,
2018,] to counter her nausea.” Pl.’s Resp. Br. at 6.
        3
            Plaintiff adds that

                  [Samuel] Chen interviewed a James Hutchinson for the Sales/EDI
                  position, but instead decided to hire Mr. Hutchinson as a Program
                  Manager although there is no evidence that Hutchinson had any PM
                  experience. FANA confirms “there was a need” for a PM at that time.
                  Wu approved Hutchinson’s hire as a PM. Mr. Hutchinson was promptly
                  provided with the Tesla, Rivion, and Hunda 2VH and 3 GM programs
                  to manage.

Pl.’s Resp. Br. at 16-17 (citations omitted).

                                                     5
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.811 Filed 07/26/21 Page 6 of 9




at 16 (citing Pl.’s Ex. O (S. Chen Dep.) at 23-25).

II. Analysis

                All three claims contained in plaintiff’s complaint – under the ELCRA (Count I),

FMLA (Count II), and Title VII (Count III) – may be proven by direct or circumstantial evidence.

The ELCRA prohibits treating “an individual affected by pregnancy, childbirth, or a related medical

condition differently for any employment-related purpose from another individual who is not so

affected but [is] similar in ability or inability to work.” MICH. COMP. LAWS § 37.2202(1)(d). Title VII,

as amended by the Pregnancy Discrimination Act, prohibits discrimination “because of sex,” which

includes “because of or on the basis of pregnancy, childbirth, or related medical conditions.” Young

v. United Parcel Serv., Inc., 135 S. Ct. 1338, 1345 (2015) (quoting 42 U.S.C. § 2000e(k)). Finally,

the Sixth Circuit has stated that

                [t]he FMLA guarantees “eligible employees” twelve weeks of unpaid
                leave during any twelve month period for certain family or medical
                events, including childbirth. 29 U.S.C. § 2612(a)(1) (2000). The
                statute defines “eligible employee” as “an employee who has been
                employed . . . for at least 12 months by the employer with respect to
                whom leave is requested . . . and . . . for at least 1,250 hours of service
                with such employer during the previous 12–month period.” 29 U.S.C.
                § 2611(2)(A). The statute makes it unlawful for employers to interfere
                with, restrain, or deny these rights, 29 U.S.C. § 2615(a)(1), and to
                retaliate against employees who exercise them, 29 U.S.C. § 2615(a)(2).

Staunch v. Cont’l Airlines, Inc., 511 F.3d 625, 629 (6th Cir. 2008).

                Plaintiff’s pregnancy/sex discrimination claims under the ELCRA and Title VII are

evaluated under the same substantive standard. See Tysinger v. Police Dept. of City of Zanesville, 463

F.3d 569, 572 (6th Cir. 2006) (stating that “federal and state pregnancy discrimination claims are

evaluated generally under the same substantive standard”). “In discrimination cases, direct evidence

is that evidence which, if believed, requires the conclusion that unlawful discrimination was at least


                                                    6
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.812 Filed 07/26/21 Page 7 of 9




a motivating factor in the employer’s actions.” Jacklyn v. Schering-Lough Healthcare Prods. Sales

Corp., 176 F.3d 921, 926 (6th Cir. 1999). If there is direct evidence of retaliation, then the plaintiff’s

case-in-chief is met, and the burden shifts to the employer to prove by a preponderance of the evidence

that it would have made the same decision absent the impermissible motive.” Yazdian v. ConMed

Endoscopic Tech., Inc., 793 F.3d 634, 648 (6th Cir. 2015).

                If a claim is based on circumstantial evidence, courts apply the burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). Under this

framework, plaintiff must show that

                1) she was pregnant, 2) she was qualified for her job, 3) she was
                subjected to an adverse employment decision, and 4) there is a nexus
                between her pregnancy and the adverse employment decision. . . . If
                the plaintiff successfully establishes a prima facie case, the burden of
                production shifts to the defendant to articulate a “legitimate,
                nondiscriminatory reason” for its actions. If the defendant fails to
                satisfy this burden, plaintiff prevails. If the defendant satisfies this
                burden, then the presumption of intentional discrimination is negated;
                the employee must then prove by a preponderance of the evidence that
                the defendant intentionally discriminated against her. She may do this
                by showing that the “nondiscriminatory” reasons the employer offered
                were not credible, but were merely a pretext4 for intentional
                discrimination.

Cline v. Catholic Dioceses of Toledo, 206 F.3d 651, 658 (6th Cir. 2000) (citations omitted). The Sixth

Circuit has explained that establishing a “prima facie case is not meant to be an onerous burden, and

the amount of evidence a plaintiff must produce on the elements is not great.” DeBoer v. Musashi

Auto Parts, Inc., 124 F. App’x 387, 390 (6th Cir. 2005).

                Plaintiff’s FMLA retaliation claim is evaluated under a different standard than Counts


        4
         The Sixth Circuit has stated that “[a] plaintiff can demonstrate pretext by showing that the
proffered reason (1) has no basis in fact, (2) did not actually motivate the defendant’s challenged
conduct, or (3) was insufficient to warrant the challenged conduct.” Latowski v. Northwoods Nursing
Ctr., 549 F. App’x 478, 484 (6th Cir. 2013).

                                                    7
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.813 Filed 07/26/21 Page 8 of 9




I and III, but involves an overlapping set of facts. To establish a prima facie retaliation case under the

FMLA, plaintiff must demonstrate that

                (1) she was engaged in an activity protected by the FMLA; (2) the
                employer knew that she was exercising her rights under the FMLA; (3)
                after learning of the employee’s exercise of FMLA rights, the
                employer took an employment action adverse to her; and (4) there was
                a causal connection between the protected FMLA activity and the
                adverse employment action.

Killian v. Yorozu Auto. Tenn., Inc., 454 F.3d 549, 556 (6th Cir. 2006).

                Plaintiff presents both direct and circumstantial evidence in support of her claims.

Plaintiff’s only direct evidence of discrimination are statements made by her colleague Phil Chen. On

multiple occasions, Chen told plaintiff that Wu was upset with her and wanted to fire her because of

her pregnancy, and that Wu had a “prejudice” against plaintiff. See Pl.’s Resp. Br. at 15 (citing Pl.’s

Ex. P. (P. Chen) at 42-43), 24. Although Chen does not deny making these statements, he now denies

their veracity. Even if this evidence is discounted, however, plaintiff has presented enough evidence

to establish a prima facie case under the ELCRA and Title VII, and to overcome a motion for summary

judgment as to her FMLA retaliation claim.

                It is undisputed that plaintiff was pregnant; she engaged in an activity protected by the

ELCRA, Title VII, and the FMLA; her employer knew that she was exercising her rights under these

statutes; and, shortly after exercising her rights thereunder, plaintiff was subjected to an adverse

employment action (she was laid off). See Asmo v. Keane, Inc., 471 F.3d 588. 593 (6th Cir. 2006)

(“Temporal proximity can . . . satisfy the nexus requirement in the pregnancy discrimination context.”).

Whether there was a causal connection between plaintiff taking maternity leave and the adverse

employment action, and whether defendant’s stated reasons for laying off plaintiff are merely a pretext

for intentional discrimination, are genuinely disputed issues of material fact that are best left for trial.


                                                     8
Case 2:19-cv-11613-BAF-EAS ECF No. 39, PageID.814 Filed 07/26/21 Page 9 of 9




For example, while defendant contends that it laid off plaintiff as part of its need to downsize, this

explanation might reasonably be questioned in light of the fact that, within days, defendant posted

positions for which plaintiff was qualified. Additionally, while defendant indicates that it laid off

plaintiff on the grounds that she was unmotivated and comparatively unqualified, this is contradicted

by other evidence showing that defendant praised plaintiff for her work before she informed Wu of

her pregnancy, that plaintiff had years of educational and on-the-job experience, and that defendant

proceeded to hire an even more inexperienced replacement program manager shortly after laying off

plaintiff. “Where, as here, there are two reasonable interpretations of the evidence, we must allow the

jury to resolve the issue of whether the evidence [plaintiff] cites is sufficient evidence to conclude that

[defendant unlawfully] retaliated against [her].” Yazdian, 793 F.3d at 649.

                Viewing the evidence in the light most favorable to plaintiff, it is clear that defendant

is not entitled to judgment as a matter of law. The Court shall therefore deny defendant’s motion.

Accordingly,



                IT IS ORDERED that defendant’s motion for summary judgment is denied.




                                                 s/Bernard A. Friedman
                                                 BERNARD A. FRIEDMAN
Dated: July 26, 2021                             SENIOR UNITED STATES DISTRICT JUDGE
Detroit, Michigan




                                                    9
